Citation Nr: 0213694	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
July 1952.  

The present case arises out of a March 1997 rating action, 
and was perfected for appeal in May 1997.  A hearing at which 
the veteran testified was conducted at the VA Regional Office 
(RO) in August 1997, after which the matter was forwarded to 
the Board of Veterans' Appeals (Board) in Washington, DC.  In 
August 1999, the Board remanded the veteran's claim to the RO 
in order to satisfy his request for a hearing by a Board 
member at the RO.  In October 1999, the veteran appeared at a 
second hearing conducted by a hearing officer at the RO, and 
in May 2001, he appeared at a hearing conducted by the 
undersigned at the RO.  Transcripts of these hearings were 
eventually associated with the claims file, and the matter 
was returned to the Board in Washington, DC.  In August 2001, 
the Board remanded the case a second time in order to 
undertake additional development as indicated by information 
that was obtained at the May 2001 Board hearing.  That 
development was accomplished and the case has since been 
returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.

2.  Service medical records reflect treatment for pneumonitis 
in 1949 and respiratory complaints in 1952, but no 
abnormality of the veteran's lungs were noted when he was 
examined in connection with his discharge from service in 
June 1952.  

3.  The earliest post service medical record reflecting the 
presence of respiratory complaints is dated in the 1970's, 
and the earliest post service records reflecting the presence 
of a diagnosed respiratory disorder are dated in the 1990's.  

4.  There is no medical evidence showing that any current 
respiratory disorder is related to service.  


CONCLUSION OF LAW

A respiratory disorder was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled and that no further action in this regard is 
warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the statement of 
the case, and the supplemental statements of the case sent to 
the veteran notified him of the evidence required to grant 
his claim, and of the information and evidence needed to 
substantiate it.  In addition, the June 2002 supplemental 
statement of the case set out the applicable provisions of 
the VCAA.  Thus, the Board concludes the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In this regard, while it is not clear whether the veteran was 
advised which portion of the information and evidence 
necessary to substantiate the claim would be obtained by VA 
and which he would be required to submit, it appears that all 
available evidence identified by the veteran has been 
obtained. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the available service medical records appear to 
have been associated with the claims file, and as indicated 
above, the records the veteran identified as relevant to his 
claims were obtained.  Further, the veteran was examined for 
VA purposes in connection with his specific claim and a 
medical opinion addressing his underlying contention was 
obtained.  Under these circumstances, the Board finds that 
both the notice and the development requirements of the VCAA 
have been met.  Therefore, the Board may proceed to address 
the merits of the veteran's claim.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.301, 3.303.  Further, service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the record reflects that since 1990, the veteran 
has been diagnosed to have restrictive lung disease (1991), 
small airway disease (1997), and chronic obstructive 
pulmonary disease (2001).  In addition, chest x-rays have 
shown pleural thickening (1992), haziness of the right lower 
lung field (1997), and a right upper lung nodule (1998). 

The veteran's service medical records show that he was 
hospitalized from March 
3 - 11, 1949, following what was described as a 2 to 3 day 
period of severe cough, and the onset of a sore throat, with 
pain in the left lower chest.  During the course of this 
hospitalization, it was considered that the veteran may have 
pneumonia.  This suspicion was apparently supported by a 
series of chest x-rays that showed an area of increased 
density extending from the right base upward into the root of 
the right lung.  This finding was eventually characterized as 
atypical pneumonitis, although the veteran's diagnosis at the 
time of his hospital discharge was acute pharyngitis, whose 
cause and organism was undetermined.  

Later service records show that the veteran was treated for 
what was described as a three day cough in March 1952 and for 
"Chronic cough" in May 1952.  These last records also show 
that the veteran reported experiencing an intermittent cough 
since his hospitalization in 1949.  Chest x-rays at this time 
revealed an enlarged right hilum, and although it was noted 
that the veteran had been smoking for the last 14 months, no 
specific diagnosis or explanation for the veteran's 
complaints was recorded.  The report of the examination 
conducted in connection with the veteran's discharge from 
service in June 1952 revealed that his lungs were considered 
normal upon clinical evaluation.  

Following service, the veteran did not submit any claim for 
VA benefits arising out of a respiratory disorder until 1996.  
It is from this claim that his current appeal arose.  Records 
obtained in connection with this claim include those from as 
early as 1978.  These are hand written and extremely 
difficult to read, but appear to reflect complaints at that 
time of difficulty breathing (dyspnea).  Even assuming that 
to be the case, however, the veteran's lungs were 
nevertheless described as clear and no particular respiratory 
diagnosis was entered.  Rather, it appears the veteran's 
complaints, (difficulty breathing being only one of many) 
were considered as related to his obesity or potentially to 
diabetes mellitus.  Subsequently, there are no records of any 
respiratory complaints until the 1990's.  As indicated above, 
a number of respiratory related diagnoses have been made 
since then.   

It is essentially the veteran's contention that he actually 
has had many respiratory related illnesses over the years 
since service which he treated himself.  He believes these 
episodes demonstrate the presence of a chronic respiratory 
disorder whose onset occurred in service, and that his 
current diagnoses simply confirm the presence of his chronic 
respiratory problems.  

In reviewing the medical evidence since service, it is 
observed that there are no records on which any of those 
treating the veteran express the opinion that any current 
problems are considered linked to the veteran's military 
service.  In order to fully explore this question, however, 
the Board requested that the veteran be examined by a VA 
physician, and that this physician render an opinion 
regarding the veteran's essential contention.  This 
examination took place in March 2002.  The report from this 
examination reflects that the examiner reviewed the veteran's 
claims file, and considered the veteran's history as well as 
the veteran's current complaints.  In regard to the veteran's 
historical complaints, the examiner characterized them as 
"unproductive cough and cold symptoms."  As to the 
examination itself, while a pulmonary function test 
reportedly revealed moderate restrictive disease, the 
veteran's lungs were described as clear to auscultation, and 
without crackles, wheezes or rhonchi.  With respect to the 
question of whether the veteran's reported complaints between 
his discharge from service and 1990 were on-going symptoms of 
a chronic disorder that began in service, the examiner wrote 
that it "is unlikely that subsequent cold symptoms 
experienced by [the veteran] are related to an episode of 
pneumonitis in 1949."  

In this case, it is apparent the veteran had respiratory type 
complaints in service (including pneumonitis in 1949).  It is 
equally plain that the veteran's lungs were considered normal 
at his separation from service and that there is an obvious 
absence of any medical record showing relevant complaints for 
decades after service.  The symptoms the veteran has 
described during the years between his separation from 
service and the 1990's, (after which specific respiratory 
disorders were diagnosed), have been characterized as simply 
an unproductive cough or related to a cold.  On this record, 
therefore, it may be concluded that the veteran's in-service 
complaints, while requiring hospitalization in 1949, 
nevertheless represented acute and transitory phenomenon.  
The same conclusion applies to the complaints the veteran 
described for many decades after service, as indicated by 
those comments made by the physician who examined the veteran 
in March 2002.  Indeed, this physician, who examined the 
veteran and considered his history, concluded that it was 
unlikely the cold symptoms the veteran described since 
service were related to his illness in service.

In view of the foregoing conclusions regarding the acute and 
transitory nature of the veteran's in-service and pre-1990 
complaints, and because there has been no record presented, 
(and none are contended to exist) on which any medical 
professional has linked the respiratory disorders diagnosed 
since 1990 to the veteran's military service, a basis upon 
which to conclude that any current respiratory disorder was 
incurred in service has not been presented.  Accordingly, the 
veteran's appeal is denied.


ORDER

Service connection for a respiratory disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

